Title: To James Madison from Thomas Jefferson, 13 September 1808
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Sep. 13. 08.

I send you a letter of Short’s for perusal, & one of Edgar Patterson asking what is already I presume provided for.  One of General Armstrong which I do not well understand because I do not recollect the particular letter which came by Haley.  I presume the counsel he refers to is to take possession of the Floridas.  This letter of June 15. is written after the cession by Carlos to Bonaparte of all his dominions, when he supposed England would at once pounce on the Floridas as a prey, or Bonaparte occupy it as a neighbor.  His next will be written after the people of Spain will have annihilated the cession, England become the protector of Florida, and Bonaparte without title or means to plant himself there as our neighbor.
Ought I to answer such a petition as that of Rowley?  The people have a right to petition, but not to use that right to cover calumniating insinuations.
Turreau writes like Armstrong, so much in the buskin that he cannot give a naked fact in an intelligible form.  I do not know what it is he asks for.  If a transport or transports to convey sailors there has been no refusal; and if any delay of answer, I presume it can be explained.  If he wishes to buy vessels here, man them with French seamen, and send them elsewhere, the breach of neutrality would be in permitting, not in refusing it.  But have we permitted this to England?  His remedy is easy in every case.  Repeal the decrees.  I presume our Fredericksburg rider need not come after his next trip.  I salute you affectionately

Th: Jefferson

